COURT OF APPEALS OF VIRGINIA

Present:   Judges Frank, Clements and Senior Judge Willis


BARBARA HARPER
                                           MEMORANDUM OPINION *
v.   Record No. 1385-02-1                      PER CURIAM
                                           SEPTEMBER 10, 2002
VIRGINIA BEACH DEPARTMENT
 OF SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                    Thomas S. Shadrick, Judge

           (Pamela S. Wilson, on brief), for appellant.

           (Leslie L. Lilley, City Attorney; Paulette
           Franklin-Jenkins, Assistant City Attorney, on
           brief), for appellee.

           (David S. Hay, on brief), Guardian ad litem
           for the infant child.


     Barbara Harper (mother) appeals the decision of the circuit

court terminating her residual parental rights in her daughter,

BAH (daughter).   On appeal, mother contends the trial court erred

by finding (1) she failed to demonstrate good cause for her

failure to complete required programs, (2) the Department of

Social Services (the Department) offered her reasonable and

appropriate services, and (3) she failed to substantially comply

with the foster care plan.   Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              BACKGROUND

     Daughter was born on August 22, 1991 and removed from

mother's care on November 5, 1999 after mother refused to accept

safe housing from the Department and did not locate adequate

housing herself.    Mother was ordered to participate in regular

visitation, obtain stable housing, find regular employment,

complete substance abuse counseling, attend individual therapy,

and participate in a battered women's group.    The Department

offered mother transportation and provided services to help her

locate housing and employment.    Over one year after the time

daughter was placed in foster care, mother had only completed the

substance abuse evaluation, the psychological evaluation, and had

complied with random drug screening.     Mother did not complete any

of the other requirements of the service plan.    The Department

subsequently changed the goal for daughter from permanent foster

care placement to adoption and sought to terminate mother's

residual parental rights.




                                 - 2 -
                             ANALYSIS

     "Code § 16.1-283 embodies the statutory scheme for the

termination of residual parental rights in this Commonwealth."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995).

Subsection (C)(2), the subsection under which the trial court

terminated appellant's parental rights in this case, requires

proof, by clear and convincing evidence, that (1) the

termination is in the best interests of the child, (2)

"reasonable and appropriate" services have been offered to help

the parent "substantially remedy the conditions which led to or

required continuation of the child's foster care placement," and

(3) despite those services, the parent has failed, "without good

cause," to remedy those conditions.     Clear and convincing

evidence is "'that measure or degree of proof which will produce

in the mind of the trier of facts a firm belief or conviction as

to the allegations sought to be established.'"     Martin v.

Pittsylvania County Dep't of Soc. Servs., 3 Va. App. 15, 21, 348
S.E.2d 13, 16 (1986) (quoting Gifford v. Dennis, 230 Va. 193,

198 n.1, 353 S.E.2d 371, 373 n.1 (1985)).

     The evidence established that the Department had worked

with mother for over two years, offered her transportation to

required services, attempted to help her find adequate housing

and regular employment, and offered her other services and

referrals.   The evidence, viewed in the light most favorable to

the Department, established that it made "reasonable and

                               - 3 -
appropriate efforts" to help appellant remedy the conditions

which both "led to" and "required continuation of" daughter's

foster care placement in 1999.    Code § 16.1-283(C)(2).

Nonetheless, mother failed to make reasonable progress towards

eliminating the conditions which led to daughter's foster care

placement.

     The evidence established that mother declined almost all

services offered by the Department.      She did not obtain safe

housing or regular employment.    She failed to complete

counseling and therapy and failed to regularly visit daughter.

Mother argues only that she was unable to remedy the situation

because of past sexual and physical abuse she endured from her

father and husband.   Although a parent's limitations are factors

for the court to consider, they do not necessarily constitute

good cause for failing to remedy the conditions leading to

foster care placement.   See Lecky, 20 Va. App. at 312, 456

S.E.2d at 541.   Furthermore, a parent's mental problems alone do

not constitute good cause.   See Lowe v. Dep't of Public Welfare,

231 Va. 277, 281, 343 S.E.2d 70, 73 (1986).     "It is clearly not

in the bests interests of a child to spend a lengthy period of

time waiting to find out when, or even if, a parent will be

capable of resuming his responsibilities."      Kaywood v. Halifax

County Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d
492, 495 (1990) (citation omitted).



                                 - 4 -
     The record supports the trial court's determination that

termination was in daughter's best interests and that mother had

been either unwilling or unable to remedy those conditions which

led to daughter's placement in foster care within twelve months,

notwithstanding the significant efforts of the Department.   The

requirements of Code § 16.1-283(C), indispensable to termination

of mother's parental rights, were satisfied.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                         Affirmed.




                              - 5 -